Exhibit 10.29

LEASE AGREEMENT WITH OPTION TO PURCHASE

THIS AMENDED AND RESTATED LEASE AGREEMENT, made and entered into this 26th day
of April, 2005, and effective as of July 1, 2006, by and between the OHIO COUNTY
DEVELOPMENT AUTHORITY, a West Virginia public corporation, hereinafter referred
to as “Lessor” and CABELA’S WHOLESALE, INC., a Nebraska corporation, hereinafter
referred to as “Lessee.”

RECITALS:

WHEREAS, Lessor and Lessee made and entered into a lease agreement with option
to purchase on the 5th day of February, 2004; and

WHEREAS, Lessor and Lessee have amended the terms of their prior lease agreement
by this Amended and Restated Lease Agreement; and

WHEREAS, Lessor is the owner of a parcel of land consisting of approximately 60
acres, together with an approximately 1,165,000 square foot distribution center
and other improvements and equipment located thereon and therein situate in the
Fort Henry Business and Industrial Centre in Ohio County, West Virginia, which
parcel is more particularly described on Exhibit A and shown on Exhibit B, both
of which are attached hereto and by reference made a part hereof and which
parcel and all improvements and equipment thereon and therein are hereinafter
collectively referred to as the “Leased Premises”; and

WHEREAS, Lessor and Lessee have agreed upon a lease of and an option to purchase
the Leased Premises, all as hereinafter provided.



--------------------------------------------------------------------------------

W I T N E S S E T H:

In consideration of the premises and the mutual covenants hereinafter set forth,
the parties do hereby agree as follows:

ARTICLE 1

GRANT OF LEASE, USE AND MASTER DECLARATION

1.1 Lessor does hereby DEMISE, LEASE AND LET unto Lessee and Lessee hereby
ACCEPTS, LEASES AND LETS from Lessor the Leased Premises, subject to the terms,
provisions and conditions herein contained.

1.2 Lessee shall use the Leased Premises as a distribution center for Lessee’s
products.

1.3 The parties hereby acknowledge that the Leased Premises are subject to that
certain Master Declaration of Operation and Easements, Covenants, Conditions and
Restrictions Agreement (the “Declaration”) which is or shall be filed of record
against the Leased Premises.

ARTICLE 2 TERM

2.1 The term of this Lease shall be thirty (30) years, commencing on the 1st day
of July, 2006, and ending on the 30th day of June, 2036. The parties hereby
acknowledge and agree that, notwithstanding the term of the Lease as set forth
in the previous sentence, Lessee shall have the right to occupy and use certain
portions of the Leased Premises as of the date of this Lease, and all as
mutually agreed upon by the parties.

ARTICLE 3

RENT

3.1 Lessee shall pay to Lessor for the Leased Premises during the term hereof an
annual rental of One Million Dollars ($1,000,000) in 11 equal monthly payments
of Eighty-three Thousand Three Hundred Thirty-four Dollars ($83,334) and a final
monthly payment each year of Eighty-three Thousand Three Hundred Twenty-six
Dollars ($83,326). All monthly payments are payable in advance on or before the
5th business day of each month. Lessee’s obligation to pay rent for the Leased
Premises shall begin as of July 1, 2006, and any use or occupancy of the Leased
Premises by Lessee prior to that time shall be provided rent-free by Lessor.

 

-2-



--------------------------------------------------------------------------------

ARTICLE 4

TAXES

4.1 Lessor shall pay all real estate or personal property taxes imposed by any
governmental authority (hereinafter collectively called “Taxes”), on the land,
building, other improvements and equipment comprising the Leased Premises or
Lessee’s leasehold interest in this Lease during the term of this Lease. Taxes
imposed upon the Leased Premises for the year in which this Lease terminates, if
the option to purchase is exercised, shall be prorated between Lessor and Lessee
as of the termination date of this Lease.

4.2 Lessor shall pay all business and occupation taxes or charges imposed by any
governmental authority having jurisdiction of the Leased Premises imposed upon
the Lessor as a result of the rentals paid to it by the Lessee pursuant to this
Lease.

ARTICLE 5

INSURANCE

5.1 Lessee covenants and agrees to provide and to keep in force during the
entire term of this Lease:

(a) Comprehensive general liability insurance relating to the Leased Premises
with limits of liability of not less than $1,000,000 bodily injury or death
involving any one person and limits of not less than $2,000,000 in respect to
any one occurrence involving two or more persons, and not less than $1,000,000
with respect to damage to property. Said insurance policy shall be written by a
reliable insurance company authorized to do business in the State of West
Virginia and acceptable to Lessor, which acceptance will not be unreasonably
withheld, delayed or conditioned. Said insurance

 

-3-



--------------------------------------------------------------------------------

policy shall be made payable to Lessor. Lessor shall be named as an additional
insured on such policy, and Lessee shall provide Lessor with written proof of
such coverage prior to July 1, 2004, and thereafter as reasonably requested by
Lessor.

(b) Replacement Costs insurance against the perils of fire, lightening, Extended
Coverage, vandalism and sprinkler leakage. Such insurance shall apply to all
buildings, improvements and equipment located upon or in the Leased Premises.
Such insurance shall be for an amount not less than the then full insurable
value of the improvements and equipment on and in the Leased Premises, and said
insurance policy shall be written by a reliable insurance company authorized to
do business in the State of West Virginia and acceptable to Lessor, which
acceptance will not be unreasonably withheld, delayed or conditioned. Said
insurance policy shall be made payable to Lessor. Lessor shall be named as an
additional insured on said policy and evidence of such insurance shall be
delivered to Lessor prior to July 1, 2004, and thereafter as reasonably
requested by Lessor.

5.2 Lessee shall indemnify and save harmless Lessor for and against any and all
claims, losses, cause, damages and expenses arising from injury to person or
damage to property while on the Leased Premises which is caused by the sole
negligence of Lessee, its agents, contractors or employees; and in the case of
any action or proceeding being brought against Lessor by reason of such claim,
Lessee on notice from Lessor shall resist and defend such action.

ARTICLE 6

UTILITIES

6.1 During the term of this Lease, Lessee shall contract and pay for all charges
for water, gas, sewer, electricity, telephone and all other utilities of every
kind and nature as well as janitorial services supplied to the Leased Premises.

 

-4-



--------------------------------------------------------------------------------

ARTICLE 7

MAINTENANCE

7.1 Lessee shall, at its sole cost and expense, repair, maintain and replace all
necessary capital improvements to the Leased Premises, which shall include, but
not necessarily be limited to, the following: (i) the external construction
including the roof, gutters, downspouts; (ii) supply lines for gas, if any, and
water, drainage and sewer pipes; (iii) parking areas and sidewalks; (iv) all
interior and exterior structural columns, walls and canopies; (v) major
components of the sprinkler and heating, ventilation and air conditioning
systems; and (vi) entry and exit doors, floors and windows.

7.2 In addition to Lessee’s obligations set forth in 7.1 above, Lessee shall, at
its sole cost and expense make all other necessary and routine maintenance and
repairs to the Leased Premises, including, without limitation, any service
contracts for the sprinkler and heating, ventilation and air conditioning
systems entered into by Lessee at its sole discretion, the cleaning of the
exterior and interior surfaces of windows in the office building, repairing,
maintaining and replacing any and all equipment which is included as part of the
Leased Premises, the mowing of grass and mulching of plant beds on the Leased
Premises, the removal of snow from sidewalks and parking lots adjacent to the
Leased Premises and the repair of all damage to the Leased Premises which is
caused by the sole negligence of Lessee and its employees, agents, contractors,
visitors, subtenants, successors and assigns.

7.3 If Lessee refuses or neglects to repair and maintain the Leased Premises as
required hereunder to the reasonable satisfaction of the Lessor as soon as
reasonably possible after written demand, Lessor may make such repair and upon
completion thereof, Lessor may add the cost of making such repairs to its rental
payments required by this Lease. Lessor shall allow Lessee at least 30 days
after the written demand to make such repairs, unless the failure to make such
repair sooner would likely cause permanent damage to the Leased Premises or
other circumstances set forth in the written demand require such repair to be
made sooner.

 

-5-



--------------------------------------------------------------------------------

7.4 Lessor and its representatives may enter the Leased Premises at any
reasonable time and, except in circumstances considered by Lessor to constitute
an emergency, after providing 24 hours’ notice to Lessee for the purpose of
inspecting the Leased Premises and performing any work which the Lessor elects
to undertake under the terms of this Lease.

ARTICLE 8

WARRANTY PROSECUTION

8.1 Lessee may, at its own cost and expense, and in its own name or in the name
of the Lessor, prosecute any action or proceeding against third parties or take
any other action which the Lessee deems reasonably necessary to enforce all
warranties, both express and implied, with respect to all materials and
workmanship relating to the Leased Premises. In that event, Lessor agrees to
cooperate fully with the Lessee, and to take all action necessary to effect the
substitution of the Lessee for the Lessor in any such action or proceeding if
the Lessee shall so request.

ARTICLE 9

ALTERATIONS TO THE LEASED PREMISES

9.1 Lessee covenants not to permit structural or exterior alterations of or upon
any part of the Leased Premises except by and with the written consent of the
Lessor, which consent shall not be unreasonably withheld, delayed or
conditioned. All alterations and additions to the Leased Premises shall be made
in accordance with all applicable laws, codes, ordinances, regulations and
covenants and shall remain for the benefit of the Lessor unless otherwise
provided in the said written consent above mentioned; and the Lessee further
agrees, in the event of making such alterations as herein provided, to indemnify
and save harmless the Lessor from all expense, liens, claims or damages to
either persons or property or the Leased Premises,

 

-6-



--------------------------------------------------------------------------------

arising out of or resulting from the undertaking or making of such alterations
or additions. Lessee warrants to Lessor that all such alterations shall in all
respects conform to controlling law, including, but not limited to, zoning
ordinances, fire codes, building codes and the Americans With Disabilities Act.

ARTICLE 10

SIGNS

10.1 Lessee shall have the right to erect and maintain such outside and inside
signs at, in or on the Leased Premises as shall conform to all applicable laws
and covenants respecting the Leased Premises.

ARTICLE 11

DESTRUCTION OF PREMISES

11.1 Should the Leased Premises (or any part thereof) be damaged or destroyed by
fire or other casualty insured under the standard fire and casualty insurance
policy with approved standard extended coverage endorsement applicable to the
Leased Premises, Lessor shall, except as otherwise provided herein, repair
and/or rebuild the same with reasonable diligence. Lessor’s obligation hereunder
shall be limited to the building and other improvements and equipment located
upon or in the Leased Premises. Unless this Lease is terminated as hereinafter
provided, Lessor shall, at its cost and expense, repair, restore, redecorate and
refixture the Leased Premises to at least a condition equal to that existing
prior to such damage or destruction.

11.2 The proceeds of any fire or casualty insurance shall be held in escrow in a
trust account under the control of Lessor, and shall be disbursed solely to
restore the building and improvements and equipment located upon or in the
Leased Premises. All plans and specifications for such restoration shall be
approved by Lessee, provided, however, that Lessee’s approval shall not be
unreasonably withheld, delayed or conditioned. Notwithstanding anything to the
contrary contained in the preceding paragraph or elsewhere in this Lease, Lessee
at its

 

-7-



--------------------------------------------------------------------------------

option may terminate this Lease on thirty (30) days notice to the Lessor, given
within ninety (90) days after the occurrence of any damage or destruction if the
Leased Premises be damaged during the last twenty-four (24) months of the term
hereof. In the event that Lessee terminates the Lease as provided above, Lessor
shall retain the proceeds of all insurance on the Leased Premises.

11.3 Lessor shall be obligated to expend the total amount recovered from the
insurance from any repairs, replacements or restoration resulting from any fire
or other casualty covered by the insurance but shall not be required to expend
any monies in excess of the amount recovered from the insurance.

11.4 In the event that damage shall be so extensive as to render the building
untenable for the purposes herein set forth, the rent shall cease until such
time as the building shall be rendered tenable by Lessor. In the event that
damage shall render part of the building untenable, the rent commencing with the
date of the damage, shall be reduced by an amount, mutually agreed upon by the
parties, which bears the same ratio to Lessee’s rent prior to such damage as the
untenable portion of the building bears to the total building.

ARTICLE 12

EMINENT DOMAIN

12.1 In the event all of the Leased Premises shall be taken or appropriated by
public or quasi-public authority, this Lease shall terminate as of the date
Lessee shall be deprived of the physical possession thereof and the rent and
obligation to pay rent shall terminate as of the same date.

12.2 In the event that less than the whole, but such portion of the Leased
Premises shall be taken or appropriated so as to render the use of the Leased
Premises unsuitable for Lessee’s needs, as solely determined by Lessee, then in
such event, Lessee shall have the option to

 

-8-



--------------------------------------------------------------------------------

terminate this Lease as of the date Lessee shall be dispossessed from the part
so taken or appropriated, by giving notice to Lessor of such election to
terminate not later than thirty (30) days from date of such dispossession and
the Lessee’s obligation to pay rent shall terminate as of the same date.

12.3 In the event of a taking or appropriation of any portion of the Leased
Premises, if this Lease shall not be terminated as hereinabove provided, this
Lease shall continue as to that portion of the Leased Premises which shall not
have been appropriated or taken, and Lessor shall, promptly and with due
diligence, restore the remainder of the Leased Premises as nearly as practicable
to a complete unit of like quality and character as existed just prior to such
appropriation. The rent shall, commencing with the date Lessee has been
dispossessed of the appropriated portion of the Leased Premises, be reduced by
an amount, mutually agreed upon by the parties, which bears the same ratio to
Lessee’s rent prior to such appropriation as the appropriated portion of the
Leased Premises bears to the total Leased Premises. If Lessor reconstructs the
building or other improvements to their original size and character, the rent
shall be reinstated upon completion of the construction and Lessee’s commencing
to use the Leased Premises as reconstructed, provided that an equitable
adjustment is made to reflect the loss of the land taken in said appropriation.

12.4 Nothing herein contained shall deprive Lessee of its right to damages in
any condemnation proceeding for the value of its leasehold, fixtures or
equipment, or any other proper claim, including but not limited to, removal or
relocation expenses.

ARTICLE 13

ASSIGNMENT AND SUBLETTING

13.1 Lessee may not assign this Lease, nor sublet the Leased Premises, in whole
or in part (other than to an Affiliate), without the written consent of Lessor,
which consent shall not be

 

-9-



--------------------------------------------------------------------------------

unreasonably withheld, delayed or conditioned. Any such assignment or sublease
shall not release Lessee from its obligations under this Lease. As used herein,
the term “Affiliate” shall mean any person, entity or group of persons or
entities which controls Lessee, which Lessee controls or which is under common
control with Lessee. Additionally, as used herein, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management and policies, whether through the ownership of voting
securities, by contract or otherwise.

ARTICLE 14

CHATTELS AND FIXTURES

14.1 Lessor waives all claims to any chattels, fixtures or equipment affixed to
the Leased Premises by Lessee (other than the equipment which constitutes part
of the Leased Premises) and Lessee may remove the same at the expiration or
termination of this Lease, provided that any injury or defacement of the Leased
Premises shall be repaired, and provided further that Lessee is not in default
in the payment hereunder.

ARTICLE 15

DEFAULT

15.1 If any rent shall be due and unpaid or if default shall be made in any of
the covenants herein contained on the part of Lessee to be kept, performed or
observed, and such delinquency or default is not remedied within fifteen
(15) days after notice by Lessor to Lessee, or in the case of a default which
cannot be remedied within said fifteen (15) days, if Lessee fails to proceed
promptly after such notice to remedy the same and thereafter to prosecute,
subject to unavoidable delays, the remedying of such default with due diligence,
or if a receiver or trustee be appointed for the property of Lessee, then in
that event it shall be lawful, at the option of Lessor, for Lessor to re-enter
the Leased Premises, with or without process of law, and repossess the same, and
Lessee shall vacate the Leased Premises without further notice. Such
repossession shall not be held to be a waiver of any other remedy which Lessor
may have for recovery of such breach.

 

-10-



--------------------------------------------------------------------------------

15.2 If a default shall be made in any of the covenants herein contained on the
part of Lessor to be kept, performed or observed and such default is not
remedied within fifteen (15) days after notice by Lessee to Lessor, or in the
case of a default which cannot be remedied within said fifteen (15) days, if
Lessor fails to proceed promptly after such notice to remedy the same and
thereafter to prosecute, subject to unavoidable delays, the remedying of such
default with due diligence, then Lessee shall have the option to terminate this
Lease, as well as all rights and remedies available at law and equity for such
breach.

ARTICLE 16

SURRENDER OF LEASED PREMISES

16.1 Upon any termination of this Lease whether by lapse of time, forfeiture or
otherwise, Lessee shall immediately surrender possession of the Leased Premises
to Lessor in good and tenable repair, reasonable wear and tear excepted, subject
however to the provisions of Article 14 hereof.

16.2 Notwithstanding anything to the contrary contained in this Lease, in the
event of a termination of this Lease on other than the last day of the calendar
month, the monthly rental shall be prorated accordingly, and any overpayment
shall be immediately paid by Lessor to Lessee.

ARTICLE 17

COVENANTS OF LESSOR AND LESSEE

17.1 Lessor represents, warrants and covenants that Lessor has the lawful right
and authority to make this Lease and that Lessee, upon paying the rent herein
reserved and performing and observing the covenants and conditions herein
contained on Lessee’s part to be performed and observed, shall and will
peacefully and quietly have, hold and enjoy the Leased Premises for the term of
this Lease except as otherwise provided herein.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 18

NOTICES AND PAYMENTS

18.1 Any bill, statement, notice, communication or payment which Lessor or
Lessee may desire or be required to give to the other party shall be in writing
and shall be sent to the other party by registered or certified mail, return
receipt requested, to the following:

 

To Lessor:   

Ohio County Development Authority

1500 Chapline Street

215 City County Building

Wheeling, West Virginia 26003

Fax: (304) 234-3827

ATTENTION: Gregory L. Stewart

with a copy to:   

Jackson Kelly PLLC

1600 Laidley Tower

P.O. Box 553

Charleston, West Virginia 25322

Fax: (304) 340-1080

ATTENTION: Samme L. Gee

To Lessee:   

Cabela’s Wholesale, Inc.

One Cabela’s Drive

Sidney, Nebraska 69160

Fax: (308) 254-4800

ATTENTION: President

with a copy to:   

Koley Jessen P.C.

One Pacific Place

Suite 800

1125 South 103 Street

Omaha, Nebraska 68124

Fax: (402) 390-9005

ATTENTION: Mike M. Hupp

or to such other addresses either party shall have designated to the other by
like notice, and the time of the rendition of such shall be when the same is
deposited in an official United States Post Office, postage prepaid. Notice may
be given by a facsimile or equivalent electronic means and

 

-12-



--------------------------------------------------------------------------------

shall be effective when sent provided confirmation of transmission is retained
as evidence thereof and a copy of the transmission is contemporaneously sent by
certified or registered mail as provided herein.

18.2 All payments required under this Lease are to be paid in legal tender and
lawful money of the United States or the equivalent.

ARTICLE 19

OPTION TO PURCHASE

19.1 In consideration of the undertaking of the obligations set forth in this
Lease by Lessee, Lessor does hereby GRANT to Lessee an option to purchase the
Leased Premises for One Dollar ($1.00), pursuant to the following terms and
conditions:

(a) Provided Lessee is not in default under the terms of this Lease, it may
exercise said right to purchase the Leased Premises by notifying Lessor in
writing of said exercise not earlier than the first (1st) month of the thirtieth
(30th) year of the term of this Lease and not later than the end of the eighth
(8th) month of the thirtieth (30th) year of the term of this Lease.

(b) If Lessee timely exercises Lessee’s option to purchase the Leased Premises,
a binding agreement will thereby be created whereby Lessor agrees to sell the
Leased Premises to Lessee and Lessee agrees to purchase the Leased Premises from
Lessor. The sale shall be completed and all necessary papers executed and
delivered on the closing date set forth in the notice of election to exercise
the option to purchase, which date shall be no later than the end of the
thirtieth (30th) year of the term of this Lease. Lessee shall be entitled to a
credit against the purchase price for any prepaid rent for the month in which
the closing occurs to be calculated on a pro-rata basis equal to the

 

-13-



--------------------------------------------------------------------------------

rent attributable to the portion of the month following the closing. Lessee will
pay for examination of title to the Leased Premises, any survey thereof, all
costs in connection with any purchase money deed of trust, recording fees for
the deed and deed of trust and for state and county transfer taxes thereon.
Lessor will pay for preparation of the deed. Lessor will, upon tender of the
unpaid balance of the purchase price convey the Leased Premises to Lessee by an
apt and proper deed conveying good and marketable fee simple title to the Leased
Premises, with covenants of general warranty and free from liens and
encumbrances, except for those contained in the deed to the Lessor, customary
easements of record or visible on the ground, reasonable reservations,
exceptions and restrictive covenants of record and taxes assessed but not yet
payable and by a bill of sale and assignment, as appropriate.

ARTICLE 20

MISCELLANEOUS PROVISIONS

20.1 The laws of the State of West Virginia shall govern the validity,
performance and enforcement of this Lease.

20.2 The invalidity or unenforceability of any provision of this Lease will not
affect or impair any other provision.

20.3 All negotiations, considerations, representations and understandings
between the parties are incorporated herein and may be modified or altered only
by agreement in writing between the parties.

20.4 Lessee shall have no right to quit the Leased Premises or cancel or rescind
this Lease except as said right is expressly granted herein.

20.5 The headings of the several articles contained herein are for convenience
only and do not define, limit or construe the contents of such articles.

 

-14-



--------------------------------------------------------------------------------

20.6 This Lease has been negotiated by Lessor and Lessee and this Lease,
together with all of the terms and provisions hereof, shall not be deemed to
have been prepared by either Lessor or Lessee but by both equally.

20.7 Except as herein otherwise expressly provided, the terms and provisions
hereof shall be binding upon and shall inure to the benefit of the heirs,
executors, administrators, successors and permitted assigns, respectively, of
the Lessor and the Lessee. Each term and each provision of this Lease to be
performed by the Lessee shall be construed to be both a covenant and a
condition. The reference pertained to successors and assigns of Lessee is not
intended to constitute a consent to assignment by Lessee but has reference only
to those instances in which Lessor may have given written consent to a
particular assignment.

20.8 This Lease and the Exhibits, attached hereto and forming a part hereof, set
forth all the covenants, promises, agreements, conditions and understandings
between Lessor and Lessee concerning the Leased Premises, and there are no
covenants, promises, agreements, conditions, inducements or understandings,
either oral or written, between them other than are herein set forth. Except as
herein otherwise provided, no subsequent alteration, amendment, change or
addition to this Lease shall be binding upon Lessor or Lessee unless reduced to
writing and signed by them.

20.9 This Lease may be executed in two counterparts, each of which shall be
deemed an original, but which together shall constitute one and the same
instrument.

ARTICLE 21

MEMORANDUM OF LEASE

21.1 Neither Lessor nor Lessee shall record this Lease. Lessor and Lessee hereby
agree that, upon the request of the other party, each will execute, acknowledge
and deliver a short form or memorandum of this Lease in recordable form. Fees
for the preparation and

 

-15-



--------------------------------------------------------------------------------

recording of any such memorandum of this Lease shall be paid by the party
requesting execution of the same. In the event of termination of this Lease,
within thirty (30) days after written request from Lessor, Lessee agrees to
execute, acknowledge and deliver to Lessor an agreement removing any such
memorandum of this Lease from record.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed two counterparts hereof each of
which shall have the same force and effect as if it were an original, as of the
day and year first above written.

 

OHIO COUNTY DEVELOPMENT AUTHORITY, a West Virginia public corporation By:  

/s/ David J. Sims

Its:   President

CABELA’S WHOSESALE, INC.,

a Nebraska corporation

By:  

/s/ Dennis Highby

Its:   CEO & President

 

-17-